DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 12-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite the following: 
12. (New) A method of estimating a surface quality of a workpiece, said method comprising: finishing a surface of the workpiece with a manufacturing device; determining a reference signal representing a time dependent difference between an ideal tool position and a real tool position of a tool of the manufacturing device in a reference phase when finishing the workpiece; determining a test signal representing a time dependent difference between the ideal tool position and the real tool position of the tool of the manufacturing device in an operation phase when finishing the workpiece; only when the reference signal and the test signal relate to a finishing operation of the manufacturing device, executing the steps of: determining a mean value and a standard deviation value from the reference signal for data points of a sliding window, with a size of the sliding window being individually defined for the workpiece to be finished, and a finishing speed is a parameter when adjusting the size of the sliding window size; determining data points of the test signal, where the test signal deviates from the mean value more than a defined multiple of the standard deviation value; and estimating the surface quality of the workpiece by using the determined data points of the test signal.  
13. (New) The method of claim 12, wherein the reference signal and the test signal are based on measurement signals obtained from a measurement device of a controller of 
14. (New) The method of claim 12, wherein the reference signal is a part of the test signal.  
15. (New) The method of claim 12, wherein the test signal and the reference signal each have a plurality of data points, each of the data points of the test signal and reference signal including a sample of a relative position value of the tool.  
16. (New) The method of claim 12, further comprising: moving a finishing tool of the manufacturing device in a moving direction which is not perpendicular to a surface section of the workpiece; and performing a coordinate transformation on the reference signal and the test signal before determining the mean value and the standard deviation value, so that a transformed coordinate of both the reference signal and the test signal is perpendicular to the surface section of the workpiece.  
17. (New) The method of claim 12, further comprising synchronizing the test signal and the reference signal with each other.  
18. (New) The method of claim 12, wherein the defined multiple of the standard deviation value is obtained by choosing a factor specific for the workpiece and/or the step of finishing the surface and multiplying the factor with the standard deviation value.  
19. (New) A manufacturing device, comprising: a tool section comprising a tool for finishing a surface section of a workpiece; a measuring means configured to determine a reference signal representing a time dependent difference between an ideal tool position and a real tool position of the tool of the manufacturing device in a reference phase when finishing the workpiece and for determining a test signal representing a time dependent difference between the ideal tool position and the real tool position of the tool of the manufacturing device in an operation phase when finishing the workpiece, wherein the reference signal and the test signal relate to a finishing operation of the manufacturing device; and a calculating means configured to determine a mean value and a standard deviation value from the reference signal for data points of a sliding window, with a size of the sliding window being individually defined for the workpiece to be finished, and with a finishing speed being a parameter when adjusting a sliding window size, determine data points of the test signal, where the test signal deviates from the mean value more than a defined multiple of the standard deviation value, and estimate a surface quality of the workpiece in response to the determined data points of the test signal.  

21. (New) The manufacturing device of claim 20, wherein the CNC machine is a milling machine.  
22. (New) A computer program product comprising a non-transitory computer readable medium storing computer readable computer program, wherein the computer program when loaded into a processor and executed by the processor causes the processor to perform the method of claim 12.

The limitations above, as drafted, is a process or function that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a tool finishing a workpiece, a measurement device, moving a finishing tool, a CNC milling machine, and a computer program product, nothing in the claim element precludes the steps or functions from practically being performed in the mind.  For example, but for the program product language, determining in the context of this claim encompasses a user performing manual calculations.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element(s) – a tool finishing a workpiece, a measurement device, moving a finishing tool, a CNC milling machine, and a computer program product.  The tool finishing a workpiece, moving a finishing tool, and CNC milling machine are well known routine and conventional and do not integrate the judicial exception into a practical application.  The measurement device is insignificant extra solution activity and does not integrate the judicial exception into a practical application.  The program product in is recited at a high-level of generality i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the tool finishing a workpiece, moving a finishing tool, and CNC milling machine are well known routine and conventional (see background of the instant specification, paragraphs 2-6), the measurement device is insignificant extra solution activity (see background of the instant specification, paragraphs 2-6), and the additional element(s) of the program product amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
Allowable Subject Matter
Claims 12-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.  The following is a statement of reasons for the indication of allowable subject matter:  
While U.S. Pub. No. 2018/0246495 to Meier, supplied by applicant, teaches the following: 

determining a reference signal (see e.g. Fig. 6 and corresponding text: "time-based reference") representing- a time dependent difference between an ideal tool position and a real tool position of a tool of the manufacturing device (paragraph 120, "contouring error across the path ( ... ) expected") in a reference phase when finishing- the workpiece, 
- determining a test signal representing a time dependent difference between an ideal tool position and a real tool position of a tool of the manufacturing device in an operation phase (see e.g. [0120]: "contouring error across the path taken", see also Fig. i 0 and i 1 where the test signal is plotted in a graph vs time) when finishing the workpiece, 
wherein the method is performed, if the reference signal and the test signal relate to a finishing operation of the manufacturing device (that the method is performed in the context of such operations is implicitly disclosed in that it is used to detect potential "workpiece quality issues"; [0062], where "surface integrity" is identified as a quality concern) 
- determining a mean value and a standard deviation value from the reference signal (the determination of the "dynamic threshold" of [0120], which, as explained e.g. in paragraph 112, can be determined "based on a statistical review (e.g. more than a standard deviation variation, more than two standard deviations, etc.)", necessarily implies this feature; see also [0067]) and
(see Fig. 6, [0112]and [0120]: "critical regions"), where the test signal deviates from the mean value more than a defined multiple of the standard. deviation value (see [0112] and [0120]) and
- estimating the surface quality of the workpiece by using the determined data points (this is the whole purpose of visualizing the critical regions e.g. as shown in Fig. 10 and 11; see also [0073] - [0076], where the purpose of the visualization is explained; [0121], where "critical regions" are explicitly associated with potential "workpiece quality issues"; [0062], where "surface integrity" is identified as a quality concern).
And, U.S. Pub. No. 2017/0277174 to Maeda, supplied by applicant, teaches the following: 
12, 19. (New) A device and method of estimating a surface quality of a workpiece, said method comprising: finishing a surface of the workpiece with a manufacturing device; determining a difference between an ideal tool position and a real tool position of a tool of the manufacturing device; and a finishing speed (paragraph 44); and estimating the surface quality of the workpiece by using the measurements taken during the finishing operation (paragraphs 49, 50, 56-59).  
Neither Meier nor Maeda, taken either alone or in obvious combination disclose all the claimed features of applicant’s instant invention, specifically including: 
12, 19. (New) A device and method of estimating a surface quality of a workpiece, said method comprising: finishing a surface of the workpiece with a manufacturing device; determining a reference signal representing a time dependent difference between an ideal tool position and a real tool position of a tool of the manufacturing device in a reference phase when finishing the workpiece; determining a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P SHECHTMAN whose telephone number is (571)272-3754. The examiner can normally be reached 9:30am-6:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Sean Shechtman/Primary Examiner, Art Unit 2896